Title: From George Washington to James Duane, 14 May 1780
From: Washington, George
To: Duane, James



Dr Sir
Morris Tow[n] May 14th 1780

The arrival of the Marquis De La Fayette opens a prospect which offers the most important advantages to these states if proper measures are adopted to improve it. He announces an intention of his Court to send a fleet and army to cooperate effectually with us. In the present state of our finances, and in the total emptiness of our magazines, a plan must be concerted to bring out the resources of the country with vigour and decision. This I think you will agree with me cannot be effected, if the measures to be taken should Depend on the slow deliberations of a body so large as Congress; admitting the best disposition in every member to promote the objects in view. It appears to me of the greatest importance and even of absolute necessity, that a small Committee should be immediately appointed to reside near Head Quarters vested with all the powers which Congress have, so far as respects the purpose of a full cooperation with the French fleet and army on the Continent. Their authority should be plenipotentiary to draw out men and supplies of every kind and to give their sanction to any operations which The Commander in Chief may not think himself at liberty to undertake without it as well beyond as within the limits of these states. This Committee can act with dispatch and energy—by being on the spot it will be able to provide for exigences as they arise and the better to judge of their nature and urgency. The plans in contemplation may be opened to them with more freedom and confidence than to a numerous body—where secreccy is impossible, where the indiscretion of a single member, by disclosing may defeat the project.
I need not enlarge on the advantages of such a measure as I flatter myself they will all occur to you and that you will be ready to propose and give it all your support. The conjuncture is one of the most critical and importante we have seen—all our prudence and exertions are requisite to give it a favourable issue—hesitancy and delay would in all probability ruin our affairs. Circumstanced as we are the greatest good or the greatest ill must result. We shall probably fix the independence of America if we succeed and if we fail the abilities of the state will have been so strained in the attempt, that a total relaxation and debility must ensue and the worst is to be apprehended. These consideratio⟨ns⟩ should determine Congress to forgo all inferior objects and unite with

mutual confidence in those measures which seem best calculated to ensure success.
There is no man who can be more useful as a member of The Committee than General Schuyler. His perfect knowlege of the resources of the country—the activity of his temper his fruitfulness of expedients and his sound military sense make me wish above all things he may be appointed. I have also a very favourable opinion of Mr Mathews’ understanding and integrity, and I should be willing to trust every thing to the goodness of the others intentions, if I had not some doubts of his discretion. I wish The Chancellor or yourself could be in the appointment. A well composed committee is of primary importance—I need not hint that the delicacy of these intimations fits them only for your private ear.
The opinion I have of your friendship induces me thus freely and confidentially to impart my sentiments on the occasion and I shall be very happy you may agree with me in judgment. I am with the greatest esteem & regard Dr Sir Your most Obedt.
